Citation Nr: 0900110	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
May 1969 to July 1973.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The case has been before the Board 
previously, and was remanded in February 2007 for further 
evidentiary development.  While the actions required by this 
remand have been accomplished, the veteran has submitted new 
evidence which requires an additional remand.  

In the February 2007 Board decision, the veteran was denied 
service connection for post-traumatic stress disorder (PTSD) 
due to lack of verifiable stressors.  He has, since that 
time, submitted additional evidence (to include a change in 
the DD Form 214 to reflect award of a combat decoration) and 
asked the Board for reconsideration.  The Board, in a 
November 2008 letter, denied the motion for reconsideration 
as the evidence was submitted after the issuance of the 
February 2007 decision; however, it noted that the evidence 
could be used to reopen the claim at the RO.  The Board takes 
the submission of this evidence as an informal claim to 
reopen, and the matter is referred to the RO for appropriate 
action.  

The veteran appeared at a Videoconference Hearing before the 
undersigned in December 2006.  A transcript is associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a current diagnosis of 
retinitis pigmentosa, and, that while the disorder had onset 
before service, that the stress and activity of military 
service aggravated the disorder beyond the natural 
progression of the disease.  

The veteran has submitted additional evidence to support his 
claim, which on a cursory viewing, includes a change to the 
DD Form 214 and additional private medical opinions.  The 
veteran has specifically requested that this evidence be 
reviewed by the agency of original jurisdiction (AOJ) prior 
to the Board's issuance of a final decision.  Thus, the Board 
will remand the claim via the AMC to the RO so that a review 
of the new evidence can be conducted and a decision can be 
issued in consideration of this new evidence.   

Accordingly, the case is REMANDED for the following action:

Conduct a review of the claims file with 
consideration of the evidence submitted by 
the veteran since the issuance of the last 
supplemental statement of the case (SSOC).  
Any additional development indicated 
should be completed.  A decision on the 
merits should be issued following the 
review of the evidence and any necessary 
development.  Should this decision be less 
than favorable, issue an SSOC to the 
veteran and his representative and forward 
the case to the Board for final 
adjudication.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




